Pemberton, J.
(dissenting) — Appellant was in good health at the time of the accident and for eight years prior thereto had been engaged in falling trees. The accident resulted in seriously bruising his side and back and fracturing the right pelvic bone, and appellant is now suffering from what is known as floating kidney. One of the doctors testified that this would result from the accident. The other doctors denied that a floating kidney would result from the accident, but admitted .that, by reason of the fact that appellant had lost thirty-five pounds as a result of the accident and injuries, this loss of weight would have a tendency to make the kidneys fall. For the reasons stated in my dissenting opinion in the case of Tomovich v. Department of Labor and Industries, post p. 287, 218 Pac. 197, 1 dissent.